Dismissed and Memorandum Opinion filed December 2, 2004








Dismissed and Memorandum Opinion filed December 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01071-CR
____________
 
JOE KINDELAN,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause No. 984,866
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of arson and sentenced to ten years= imprisonment  on September 23, 2004.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until October 28, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 2, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).